Exhibit 10.52

 

CLEAN HARBORS, INC.
MANAGEMENT INCENTIVE PLAN

 


1.             PURPOSES.


 

The purpose of the Clean Harbors, Inc. Management Incentive Plan (the “MIP”) is
to provide each year a strong financial incentive for performance of senior
managers of the Company and its Subsidiaries (other than the Company’s Chief
Executive Officer) by making available potential Annual MIP Bonuses payable in
cash based upon the level of corporate performance or satisfaction of certain
other objective goals for the year. The Compensation Committee of the Company’s
Board of Directors (the “Committee”) shall be responsible for determining the
terms and potential amounts of such Annual MIP Bonuses.

 


2.             DEFINITIONS IN LAST SECTION.


 

Unless defined where the term first appears in the MIP, capitalized terms shall
have the respective meanings set forth in Section 6.

 


3.             POTENTIAL MIP BONUSES.


 


(A)           ESTABLISHMENT OF POTENTIAL ANNUAL MIP BONUSES.    ON OR BEFORE THE
90TH DAY OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE AND SET FORTH IN
WRITING (I) THE PERFORMANCE CRITERIA FOR SUCH PLAN YEAR, AND, WHERE DEEMED
APPROPRIATE BY THE COMMITTEE, A THRESHOLD, TARGET AND MAXIMUM LEVEL OF
ACHIEVEMENT FOR EACH SUCH PERFORMANCE CRITERIA, AND (II) THE RESPECTIVE AMOUNTS
OF ANNUAL MIP BONUSES (WHICH SHALL BE EXPRESSED AS A PERCENTAGE OF EACH
PARTICIPANT’S BASE COMPENSATION FOR SUCH PLAN YEAR) WHICH CAN POTENTIALLY BE
EARNED BASED ON ATTAINMENT OF EACH SUCH LEVEL OF ACHIEVEMENT. EACH OF THE
PERFORMANCE CRITERIA AND THE LEVELS OF ACHIEVEMENT SHALL BE OBJECTIVE SUCH THAT
A THIRD PARTY HAVING KNOWLEDGE OF THE RELEVANT FACTS COULD DETERMINE (1) WHETHER
OR NOT THE PERFORMANCE CRITERIA AT EACH SUCH LEVEL OF ACHIEVEMENT HAS BEEN
ACHIEVED AND (2) THE TOTAL AMOUNT OF THE ANNUAL MIP BONUS (IF ANY) FOR EACH PLAN
YEAR (EXPRESSED AS A PERCENTAGE OF EACH PARTICIPANT’S BASE COMPENSATION FOR SUCH
PLAN YEAR) WHICH HAS BEEN EARNED BASED ON SUCH PERFORMANCE. TO THE EXTENT THAT
THE COMMITTEE DETERMINES FOLLOWING THE ESTABLISHMENT OF SUCH PERFORMANCE
CRITERIA AND LEVELS OF ACHIEVEMENT FOR ANY PLAN YEAR THAT A CHANGE (EITHER AN
INCREASE OR A DECREASE) IS APPROPRIATE IN ORDER TO ADJUST FOR EFFECTS OF
EXTRAORDINARY EVENTS (SUCH AS A MATERIAL ACQUISITION OR CHANGE IN ACCOUNTING
METHODS) AS DETERMINED UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (GAAP),
WHICH AFFECT THE CALCULATION OF SUCH CRITERIA OR LEVELS AND WHICH BECOME
EFFECTIVE DURING SUCH PLAN YEAR, THE COMMITTEE SHALL HAVE AUTHORITY TO MAKE SUCH
CHANGE BY SETTING FORTH THE REVISED TERMS THEREOF IN WRITING.  FURTHERMORE, IN
THE CASE OF EACH PARTICIPANT WHO IS A MEMBER OF THE EXECUTIVE STAFF AND TO WHOM
THE COMMITTEE DETERMINES THAT POTENTIAL PAYMENT OF A SUPPLEMENTAL EXECUTIVE
INCENTIVE BONUS IS APPROPRIATE, THE COMMITTEE SHALL HAVE AUTHORITY TO AWARD A
SUPPLEMENTAL

 

1

--------------------------------------------------------------------------------



 


EXECUTIVE INCENTIVE BONUS OF UP TO A SPECIFIED PERCENTAGE OF BASE COMPENSATION
IF SUCH PARTICIPANT MEETS OR EXCEEDS DURING A PLAN YEAR THE PERSONAL GOALS WHICH
ARE ESTABLISHED BY THE COMMITTEE FOR SUCH PARTICIPANT ON OR BEFORE THE 90TH DAY
OF SUCH PLAN YEAR (OR WITHIN 30 DAYS AFTER A PARTICIPANT BECOMES A MEMBER OF THE
EXECUTIVE STAFF DURING SUCH PLAN YEAR). HOWEVER, IN NO EVENT SHALL THE AGGREGATE
ANNUAL MIP BONUS (INCLUDING ANY SUPPLEMENTAL EXECUTIVE INCENTIVE BONUS) AWARDED
TO ANY MEMBER OF THE EXECUTIVE STAFF (BASED ON BOTH THE LEVEL OF ACHIEVEMENT OF
THE PERFORMANCE CRITERIA AND OF ANY SUCH PERSONAL GOALS) EXCEED THE ANNUAL MIP
BONUS WHICH SUCH PARTICIPANT WOULD HAVE RECEIVED FOR SUCH PLAN YEAR IF THE
PERFORMANCE CRITERIA HAD BEEN ACHIEVED AT THE MAXIMUM LEVEL OF ACHIEVEMENT.


 


(B)           DETERMINATION AND CERTIFICATION OF ANNUAL MIP BONUSES.    PRIOR TO
THE PAYMENT DATE FOR EACH PLAN YEAR WHICH IS DESCRIBED IN SECTION 3(E) BELOW,
THE COMMITTEE SHALL DETERMINE AND CERTIFY IN WRITING TO THE BOARD (I) WHETHER OR
NOT EACH OF THE PERFORMANCE CRITERIA FOR SUCH PLAN YEAR HAS BEEN SATISFIED AND,
IF SO, AT WHAT LEVEL OF ACHIEVEMENT, (II) WHETHER OR NOT ANY PERSONAL GOALS
ESTABLISHED FOR ANY PARTICIPANT FOR SUCH PLAN YEAR HAVE BEEN MET, AND (III) THE
AMOUNT, IF ANY, OF THE TOTAL ANNUAL MIP BONUS PAYABLE FOR SUCH PLAN YEAR TO EACH
OF THE PARTICIPANTS (WHICH SHALL BE EXPRESSED AS A PERCENTAGE OF SUCH
PARTICIPANT’S BASE COMPENSATION FOR SUCH PLAN YEAR). THE AMOUNT OF ANY ANNUAL
MIP BONUS, AS SO CERTIFIED BY THE COMMITTEE, SHALL BE COMMUNICATED IN WRITING TO
EACH PARTICIPANT AND SHALL BE PAYABLE TO SUCH PARTICIPANT AS PROVIDED IN
SECTION 3(E).


 


(C)           DEFINITION OF ACCOUNTING TERMS.   UNLESS OTHERWISE SO DETERMINED
BY THE COMMITTEE AND REFLECTED IN THE TERMS OF THE POTENTIAL ANNUAL MIP BONUS
ESTABLISHED PURSUANT TO SECTION 3(A), ACCOUNTING TERMS USED BY THE COMMITTEE IN
ESTABLISHING THE PERFORMANCE CRITERIA, LEVELS OF ACHIEVEMENT AND PERSONAL GOALS
SHALL BE DEFINED, AND THE RESULTS BASED THEREON SHALL BE MEASURED, IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS APPLIED BY THE COMPANY IN
PREPARING ITS CONSOLIDATED FINANCIAL STATEMENTS AND RELATED FINANCIAL
DISCLOSURES FOR THE PLAN YEAR, AS INCLUDED IN ITS REPORTS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 


(D)           EMPLOYMENT REQUIREMENT FOR ANNUAL MIP BONUS PAYMENTS AND
EXCEPTIONS THERETO.  IN ORDER TO BE ELIGIBLE TO RECEIVE AN ANNUAL INCENTIVE
BONUS UNDER THIS MIP FOR ANY PLAN YEAR, A PARTICIPANT MUST BE EMPLOYED BY THE
COMPANY OR A SUBSIDIARY BOTH (I) ON THE LAST DAY OF SUCH PLAN YEAR, AND
(II) EXCEPT IN THE CASE OF A TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY
OR A LAYOFF (BUT NOT INCLUDING EITHER VOLUNTARY TERMINATION OR TERMINATION FOR
“CAUSE” AS DETERMINED BY THE COMMITTEE) AFTER THE LAST DAY OF SUCH PLAN YEAR, ON
THE DATE WHEN THE ANNUAL MIP BONUS IS PAID.


 


(E)           TIME OF PAYMENT.  EXCEPT AS PROVIDED IN THIS SECTION 3(E), ANY
ANNUAL MIP BONUS TO WHICH A PARTICIPANT BECOMES ENTITLED UNDER SECTION 3 WITH
RESPECT TO A PLAN YEAR SHALL BE PAID IN A LUMP SUM CASH PAYMENT AS SOON AS
PRACTICABLE AFTER THE AMOUNT THEREOF IS DETERMINED BY THE COMMITTEE, BUT NOT
LATER THAN THE MARCH 15TH IMMEDIATELY FOLLOWING COMPLETION OF THE PLAN YEAR.

 

2

--------------------------------------------------------------------------------



 


4.             ADMINISTRATION.


 

 The MIP shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the MIP, to administer the MIP and to exercise all the
powers and authorities either specifically granted to it under the MIP or
necessary or advisable in the administration of the MIP including, without
limitation, to construe and interpret the MIP, to prescribe, amend and rescind
rules and regulations relating to the MIP, and to make all other determinations
deemed necessary or advisable for the administration of the MIP.

 

The Committee may appoint a chairperson and a secretary and may make such
rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by unanimous written
consent. The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the MIP. All decisions, determinations
and interpretations of the Committee shall be final and binding on all persons,
including the Company, any Participant (or any person claiming any rights under
the MIP from or through any Participant) and any shareholder.

 

No member of the Committee shall be liable for any action taken or determination
made in good faith with respect to the MIP or any Annual MIP Bonus hereunder.

 


5.             GENERAL PROVISIONS.


 


(A)           NO RIGHT TO CONTINUED EMPLOYMENT.    NOTHING IN THE MIP OR IN ANY
POTENTIAL ANNUAL MIP BONUS HEREUNDER SHALL CONFER UPON ANY PARTICIPANT THE RIGHT
TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARY IN ANY CAPACITY OR TO
BE ENTITLED TO ANY REMUNERATION OR BENEFITS NOT SET FORTH IN THE MIP OR TO
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE SUCH PARTICIPANT’S EMPLOYMENT.


 


(B)           WITHHOLDING TAXES.    THE COMPANY SHALL DEDUCT FROM ALL PAYMENTS
UNDER THE MIP ANY TAXES REQUIRED TO BE WITHHELD BY FEDERAL, STATE OR LOCAL
GOVERNMENTS.


 


(C)           AMENDMENT AND TERMINATION OF THE MIP.    THE BOARD OR THE
COMMITTEE MAY AT ANY TIME AND FROM TIME TO TIME ALTER, AMEND, SUSPEND, OR
TERMINATE THE MIP IN WHOLE OR IN PART. ADDITIONALLY, THE COMMITTEE MAY MAKE SUCH
AMENDMENTS AS IT DEEMS NECESSARY TO COMPLY WITH ANY APPLICABLE LAWS, RULES AND
REGULATIONS.


 


(D)           PARTICIPANT RIGHTS.    NO PARTICIPANT IN THE MIP FOR A PARTICULAR
PLAN YEAR SHALL HAVE ANY CLAIM TO BE GRANTED ANY ANNUAL MIP BONUS UNDER THE MIP
FOR ANY SUBSEQUENT PLAN YEAR. FURTHERMORE, THERE IS NO OBLIGATION FOR UNIFORMITY
OF TREATMENT OF PARTICIPANTS IN THE EVENT THAT MORE THAN ONE PARTICIPANT SHALL
POTENTIALLY BE ENTITLED TO RECEIVE AN ANNUAL MIP BONUS WITH RESPECT TO ANY PLAN
YEAR OR ANY SUBSEQUENT PLAN YEAR.

 

3

--------------------------------------------------------------------------------



 


(E)           UNFUNDED STATUS OF ANNUAL INCENTIVE BONUSES.    THE MIP IS
INTENDED TO CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION. WITH
RESPECT TO ANY PAYMENTS WHICH AT ANY TIME ARE NOT YET MADE TO A PARTICIPANT WITH
RESPECT TO AN ANNUAL MIP BONUS, NOTHING CONTAINED IN THE MIP OR ANY RELATED
DOCUMENT SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE
OF A GENERAL CREDITOR OF THE COMPANY.


 


(F)            NONALIENATION OF BENEFITS.  NO RIGHT OR BENEFIT UNDER THE MIP
SHALL BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR CHARGE, AND ANY ATTEMPT TO ANTICIPATE, ALIENATE, SELL, ASSIGN,
PLEDGE, ENCUMBER, OR CHARGE THE SAME WILL BE VOID.  NO POTENTIAL RIGHT TO
RECEIVE ANY ANNUAL MIP BONUS HEREUNDER SHALL IN ANY MANNER BE SUBJECT TO ANY
DEBTS, CONTRACTS, LIABILITIES, OR TORTS OF THE PERSON ENTITLED TO SUCH RIGHT OR
INTEREST.


 


(G)           GOVERNING LAW.    THE MIP AND THE RIGHTS OF ALL PERSONS CLAIMING
HEREUNDER SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF, EXCEPT TO THE EXTENT THAT SUCH LAW IS PREEMPTED BY FEDERAL
LAW.


 


(H)           EFFECTIVE DATE.    THE EFFECTIVE DATE OF THE PLAN SHALL BE
JANUARY 1, 2009.


 


6.             DEFINITIONS.


 

The following terms, as used herein, have the following meanings:

 

(a)

 

“Annual MIP Bonus” means any Annual MIP Bonus to which a Participant may become
entitled pursuant to the MIP; provided, however, that the establishment by the
Committee of a potential Annual MIP Bonus with respect to a Participant pursuant
to Section 3(a) does not, by itself, entitle the Participant to payment of any
such Bonus until such Bonus has been earned and becomes payable pursuant to
other provisions hereof.

 

 

 

 

 

(b)

 

“Base Compensation” means the actual earned base salary which each Participant
receives or is entitled to receive from the Company or any Subsidiary for such
Participant’s services during any Plan Year.

 

 

 

 

 

(c)

 

“Board” means the Board of Directors of the Company.

 

 

 

 

 

(d)

 

“Committee” means the Compensation Committee of the Board, which shall consist
during the term of the Plan of not less than two members of the Board, each of
whom, at the time of appointment to the Committee and at all times during
service as a member of the Committee, shall be an “independent director” within
the meaning of the listing requirements of the primary stock exchange on which
the common stock of the Company may then be listed.

 

 

 

(e)

 

“Company” means Clean Harbors, Inc., a corporation organized under the laws of
the Commonwealth of Massachusetts, or any successor corporation.

 

4

--------------------------------------------------------------------------------


 

(f)

 

“Executive Staff” means those senior executive officers of the Company and its
Subsidiaries who shall report directly to the Company’s Chief Executive Officer.

 

 

 

(g)

 

“Levels of Achievement” means a Minimum Level of Achievement, a Target Level of
Achievement, and a Maximum Level of Achievement which may be established by the
Committee with respect to each Performance Criteria for each Plan Year.

 

 

 

(h)

 

“Maximum Level of Achievement” means a specified level of achievement of a
Performance Criteria applicable to a Plan Year which must be attained for the
maximum portion of an Annual MIP Bonus, which is based on achievement of that
Performance Criteria, to be earned.

 

 

 

(i)

 

“MIP” means this Clean Harbors, Inc. Management Incentive Plan, as amended from
time to time.

 

 

 

(j)

 

“Participant” means an employee of the Company or any Subsidiary who shall,
based on such employee’s potential contribution to the corporate performance of
the Company and its Subsidiaries for any Plan Year, be selected (as evidenced by
a letter from the Company’s Chief Executive Officer to such Participant) by the
Company’s Chief Executive Officer (based upon advice from the Executive Staff)
to participate in the MIP for such Plan Year.

 

 

 

(k)

 

“Performance Criteria” means one or more pre-established, objective measures of
performance by the Company during a Plan Year selected by the Committee in its
discretion to determine whether an Annual MIP Bonus has been earned in whole or
in part. Performance Criteria may be based on one or more of the following:  the
Company’s consolidated revenues, consolidated earnings before interest, taxes,
depreciation and amortization (“EBITDA”), ratio of EBITDA to consolidated
revenues (“EBITDA Margin”), earnings per share, or such other objective criteria
as the Committee shall deem appropriate. Such Performance Criteria may be based
on the Company’s absolute performance under such measure for the year and/or
upon a comparison of such performance with the performance of the Company in a
prior period or the performance of a peer group of companies.  The Performance
Criteria and related Annual MIP Bonuses may also be based upon the Company’s
performance over either one or more Plan Years.

 

 

 

(l)

 

“Personal Goals” means goals applicable to a Plan Year which are established by
the Committee on the advice of the Company’s Chief Executive Officer with
respect to any member of the Executive Staff and which may include, in the
Committee’s discretion, as examples and without limitation, such factors as the
performance of a business unit of the Company or a Subsidiary for which such
Participant has responsibility or satisfaction of other objective criteria such
as hiring of key employees or improvement in health, safety and compliance
statistics.

 

 

 

(m)

 

“Plan Year” means the Company’s fiscal year.

 

5

--------------------------------------------------------------------------------


 

(n)

 

“Subsidiary” means any company or other entity with respect to which the
Company, either directly or indirectly through another Subsidiary, owns a
majority of the common stock or other equity interests or otherwise has the
power to vote or sufficient securities to elect a majority of the directors or
other managers.

 

 

 

(o)

 

“Target Level of Achievement” means a specified level of achievement of a
Performance Criteria applicable to a Plan Year which must be attained for the
target portion of an Annual MIP Bonus which is based on achievement of that
Performance Criteria to be earned.

 

 

 

(p)

 

“Supplemental Executive Incentive Bonus” means a portion of an Annual MIP Bonus
to which a member of the Executive Staff may become entitled based on
achievement by such member of one or more Personal Goals established by the
Committee for such member for any Plan Year.

 

 

 

(q)

 

“Threshold Level of Achievement” means a minimum level of achievement of a
Performance Criteria applicable to a Plan Year which must be attained for the
minimum level of an Annual MIP Bonus which is based on achievement of that
Performance Criteria to be earned.

 

6

--------------------------------------------------------------------------------